BRETT, Judge.
Will D. Brown files in this Court a petition for writ of mandamus to compel the district court of Cherokee County to amend or correct (nunc pro tunc) a judgment and sentence in case No. 2730 in said court, to reflect that petitioner was sentenced to serve a term of two years in the state penitentiary, instead of three years, as presently reflected in the judgment and sentence against petitioner; petitioner alleging that he was actually sentenced to only two years.
Petitioner admits that he entered a plea of guilty to a charge of forgery in the second degree.
The Attorney General has filed a response, wherein he states that the respondents deny that petitioner was actually sentenced to only two years, but states that it was the intent of the district court to and it did in fact sentence him to three years on such charge. A copy of the judgment and sentence is attached to the Attorney General’s response, showing that the defendant was duly sentenced to three years in the state penitentiary on his plea of guilty to the charge of forgery in the second degree.
Also attached to the response is a copy of the minutes of the district court of Cherokee County, reciting that defendant was advised of all his legal rights, including the right of counsel, trial by jury and bail; and that he waived arraignment, time to plead, right of counsel, and entered a plea of guilty to the crime of forgery in the second degree as charged in the information. That defendant’s plea of guilty was accepted by the court, and upon waiver of time for pronouncement of sentence, the court sentenced him to a term of three years in the Oklahoma State Penitentiary at McAlester.
Also attached to the response is a sworn statement by William H. Bliss, Assistant District Attorney in and for Cherokee County, that he was present in court at the time this petitioner entered his plea of guilty to the crime of forgery in the second degree, and that he was sentenced to serve three years in the state penitentiary for such crime.
It has been uniformly held by this Court that where a dispute arises as to what occurred during the trial, or the length of sentence given a defendant, great weight will be given to the recitation in the minutes of the court proceedings as to what actually occurred; and under the circumstances as shown by the record before us, it is our opinion that petitioner is not entitled to a writ of mandamus, as prayed.
Writ denied.
NIX, P. J., and BUSSEY, J., concur.